Case 3:21-cr-00028-CWR-FKB Document 5 Filed 03/16/21 Page 1of1

SOUTHERN DISTRICT OF MISSISSIPPI

   
   

PRAECIPE FOR WARRANT MAR 16 2021

ARTHUR JOHNSTON
IN THE UNITED STATES DISTRICT COURT ON ree, DEPUTY
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

  

UNITED STATES OF AMERICA B
v. | CRIMINAL NO. 3 ‘D/C J8 CWK Fk

NANCY W. NEW
(wherever found)

The Clerk of this Court will issue a warrant, an indictment against the above-named

defendant having been filed in the above-entitled cause on the } bh, of March, 2021.

This the Ib day of March, 2021.

DARREN J. LAMARCA
Acting United States Attorney

to SN

DAVID H. FULCHER
Assistant United States Attorney
MS Bar No.: 10179

 

Warrant issued:

(DHF/FBI)
